Citation Nr: 0619448	
Decision Date: 07/03/06    Archive Date: 07/13/06

DOCKET NO.  05-31 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel




INTRODUCTION

The veteran served on active duty from November 1940 to June 
1946; he died in December 1965.  The appellant is his 
surviving spouse

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision issued 
by the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in St. Petersburg, Florida.


FINDINGS OF FACT

The immediate cause of the veteran's death in December 1965 
was identified on the death certificate as cirrhosis of the 
liver, which competent medical evidence relates to the 
medical treatment received during his period of active duty 
service.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death are met.  38 U.S.C.A. §§ 1310, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.312 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board issued a decision in April 1982 by which service 
connection for the cause of the veteran's death was denied.  
Decisions of the Board are final.  38 U.S.C.A. § 38 U.S.C.A. 
§ 4004(b) (1976); 38 C.F.R. § 19.104 (1981); currently 
38 U.S.C.A. § 38 U.S.C.A. § 7104(b) (West 2002).  In order to 
reopen a previously and finally disallowed claim, there must 
be new and material evidence presented.

New evidence is existing evidence not previously submitted to 
agency decisionmakers while material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a) 
(2005).  As the medical opinions obtained in instant case 
subsequent to the April 1982 Board decision relate to an 
unestablished fact necessary to establish the service 
connection claim, new and material evidence has been 
presented.  As new and material evidence has been presented, 
the merits of the underlying cause of death claim will be 
addressed.

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a) (2005).  
In claims involving entitlement to service connection for the 
cause of a veteran's death and in situations in which service 
connection had not been established for the fatal disability 
prior to death, an initial area of inquiry is whether the 
veteran's fatal disorder had been incurred in or aggravated 
in service; that is, whether that fatal disorder should have 
been service connected.  See 38 C.F.R. § 3.312 (2005).  The 
immediate cause of the veteran's death in December 1965 was 
identified on the death certificate as liver cirrhosis.  
Service connection had not been established for cirrhosis of 
the liver prior to the veteran's death.

While on active duty, the veteran was wounded in September 
1944 when he was accidentally shot by a fellow soldier.  
Gangrene set in the wound and amputation of the left leg (at 
the proximal third of the left thigh) was performed.  
Afterward, he was found jaundiced and a December 1944 
consultation record contains an impression of infectious 
hepatitis, homologous serum jaundice.  A private physician 
indicated in a September 2004 statement that any person who 
suffers from hepatitis can later develop liver disease.  
Another statement received in September 2004 from a private 
internal medicine specialist indicated that it was likely 
that the infectious hepatitis and jaundice diagnosed in the 
veteran in 1944 caused his cirrhosis of the liver that led to 
his death in 1965.  
An October 2004 letter details that the serum markers to 
establish hepatitis B and C were not available in the 1950's 
and 1960's but that in his expert medical opinion, the 
private hepatologist felt the most likely reason the veteran 
died was secondary to an underlying chronic viral hepatitis 
obtained from treatment with infected blood while on active 
duty.  A May 2006 independent medical opinion report obtained 
in connection with this claim reflects that while it was 
possible that the veteran's liver recovered from the in-
service injury and that he subsequently acquired other liver 
diseases related to his alcohol use, it was equally possible 
that the veteran's liver function was never normalized since 
1945.

The competent medical evidence of record rises to the level 
of equipoise that the veteran's cause of death, cirrhosis of 
the liver, was related to his in-service medical treatment.  
Therefore, with resolution of reasonable doubt in the 
appellant's favor, the weight of the competent medical 
evidence is such that service connection for the cause of the 
veteran's death is warranted.  As the benefit sought has been 
resolved in the appellant's favor, any deficiencies in VA's 
notice and assistance, to include the timing and completeness 
of the notice, are not prejudicial as to the matter decided 
herein.  


ORDER

Service connection for the cause of the veteran's death is 
granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


